DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidner (US PGPub 2013/0193470) in view of Furuyama (US PGPub 2016/0233389), as evidenced by Muller (US PGPub 2014/0291658), Aizenberg (US PGPub 2014/0147627), and Livesay (US PGPub 2014/0367703).
Regarding claim 1, Weidner discloses in Fig. 1, an active layer stack that generates radiation (40, para. [0047]:  semiconductor LED chip), 
a radiation exit surface (para. [0048]:  surface of conversion layer 50 facing away from LED 40), and 
a protective layer (80, para. [0049]:  hydrophobic groups on outer surface 80a) disposed over the radiation exit surface and comprising chemical compounds each containing an anchor group and a head group, wherein the anchor group is bonded to the radiation exit surface (para. [0013-0017]:  PTFE-like fluorinated chain-like carbon as the hydrophobic head group with a functionalized silane anchor group covalently bonded to the surface to form a monolayer that prevents contamination by encapsulation 70, para. [0049]), and 
an encapsulation (70, para. [0049]) laterally surrounding the active layer stack (40) and the protective layer (80), 
a top face of the optoelectronic device is formed by the protective layer (80) and the encapsulation (70), 
the protective layer (80) and the encapsulation (70) are flush with each other, and an optical element (50, para. [0048]) is arranged above the active layer stack and the radiation entrance or radiation exit surface corresponds to a main surface of the optical element facing away from the active layer stack..
Weidner appears not to explicitly disclose that the radiation exit surface comprises an inorganic material to which the anchor group is bonded by covalent, coordinate, or covalent coordinate bonds, wherein the inorganic material is at least one selected from the group consisting of an oxide, a nitride, an oxynitride, a carbide, a carbonitride, a fluoride and a silicate.  (Weidner appears to be silent regarding the composition of the conversion layer 50.)
Furuyama discloses in Figs. 1, 7, & 9, an LED conversion layer (30, para. [0025]) comprising inorganic material binder (32, para. [0033]:  AlO, SiN, SiC) with our without an inorganic cover film (34, para. [0191]: SiO) for wavelength conversion by inorganic phosphor particles (31, para. [0039]).  As evidence, see Muller Figs. 2A & 3A, a same PTFE-like fluorinated chain-like carbon as the hydrophobic head group with a functionalized silane anchor group covalently bonded to hydroxy groups on the surface (para. [0026] & [0077]) to form a self-assembled monolayer (para. [0019-0026]) on a variety of inorganic materials including AlO and SiO (para. [0047], [0050], [0052], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inorganic conversion layer of Furuyama as the conversion layer in Weidner, the inorganic material of an oxide or a silicate (AlO or SiO) comprising the radiation exit surface to which the anchor group is covalently bonded, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the radiation exit surface comprises an inorganic material of an oxide or a silicate (AlO or SiO) to which the anchor group is bonded by covalent bonds.
Weidner as combined appears not to explicitly disclose that the top face of the optoelectronic device is solely formed by the protective layer and the encapsulation (because the embodiment of Fig. 1 of Weidner includes an LED component electrical contacted from both bottom and top, and the top contact 30 comprises a top surface of the optoelectronic device).
Furuyama discloses in Fig. 2 and para. [0035] & [0064-0065] discloses an encapsulated LED (4) with a top radiation exit surface, and including p-side and n-side contacts (23 & 24, respectively) contacting the bottom side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the exclusively bottom-contacted LED of Furuyama in Weidner as combined to eliminate the top contact of Weidner, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the top face of the optoelectronic device is solely formed by the protective layer and the encapsulation.
Weidner as combined appears not to explicitly disclose that the anchor group is selected from the group consisting of a phosphonic acid, sulfonic acid, carboxylic acid, thiol, and hydroxy group.
The prior art however well recognized that phosphoric acid, sulfonic acid, and carboxylic acid are suitable for use as anchor groups for attachment to inorganic surfaces with surface hydroxy groups.  See, for example, Aizenberg which discloses, in addition to silane, surface modifiers comprising phosphoric acid, sulfonic acid, and carboxylic acid for attachment to hydroxy groups on the surface of SiO and AlO (para. [0240]) to provide surface optically transparent hydrophobic layers.  The Examiner notes that citation of equivalence of these groups to silane attachment to surface hydroxyl groups suggests to the POSITA that the manner of bonding is also the same, the silane to hydroxyl covalent bonding being affirmatively noted in 
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used phosphoric acid, sulfonic acid, and carboxylic acid for its art recognized suitability as anchor groups for attachment to SiO and AlO hydroxy groups.
Weidner as combined appears not to explicitly disclose that an adhesive layer based on a polysiloxane is arranged between the optical element and the active layer stack.
Livesay discloses in Fig. 2A and para. [0076-0077], an LED (24) bonded to an optical element (25) comprising thermally conductive inorganic materials such as sapphire, nitrides, glass, etc., via a polysiloxane adhesive (32) to maximize optical and thermal coupling from the LED to the optical element (para. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polysiloxane adhesive of Livesay between the active layer LED stack and optical element of Weidner as combined to maximize optical and thermal coupling therebetween.  In so doing, an adhesive layer based on a polysiloxane is arranged between the optical element and the active layer stack.
Regarding claim 3, Weidner as combined therein discloses that the inorganic material is a glass (Furuyama, 34, para. [0191]: SiO coated film.)
Regarding claim 4, Weidner therein discloses that the protective layer is a monomolecular layer (para. [0017]) consisting of the chemical compounds each containing an anchor group and a head group.
Regarding claim 5, Weidner as combined therein discloses that the protective layer is a self-organizing monomolecular layer (Muller, para. [0026]) consisting of the chemical compounds each containing an anchor group and a head group.
Regarding claim 11, Weidner further discloses that the encapsulation (70) laterally surrounds the optical element (50).
Regarding claim 12, Weidner further discloses that the active layer stack is a radiation-emitting semiconductor chip (40) and the optical element (50) is a conversion element that converts the radiation emitted by the semiconductor chip, and the radiation entrance or radiation exit surface corresponds to a main surface of the conversion element facing away from the semiconductor chip.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidner in view of Furuyama, as evidenced by Muller, Aizenberg, and Livesay, and further in view of Reeswinkel (US PGPub 2018/0069156:  English translation of DE102015103335 published 9/8/2016).
Regarding claim 6, Weidner as combined appears not to explicitly disclose that the head group is selected from the group consisting of linear alkyl groups, branched alkyl groups, at least partially fluorinated linear alkyl groups, at least partially fluorinated branched alkyl groups, perfluorinated linear alkyl groups and perfluorinated branched alkyl groups.  (The Examiner notes that evidentiary reference Muller discloses in para. [0025] the hydrophobic layer as comprising a fluorinated alkyl radical attached to the anchor group.)
The prior art however well recognized that an at least partially fluorinated or perfluorinated linear or branched alkyl group is suitable for use as a hydrophobic head group.  See, for example, Reeswinkel which discloses hydrophobic and oleophobic head groups (para. [0022]) comprising partially fluorinated or perfluorinated linear or branched alkyl group (para. [0027]).
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used linear alkyl groups, branched alkyl groups, at least partially fluorinated linear alkyl groups, at least partially fluorinated branched alkyl groups, perfluorinated linear alkyl groups or perfluorinated branched alkyl groups for their art recognized suitability hydrophobic head groups.
Regarding claim 19, Weidner as combined further discloses that the inorganic material is without silicone (Furuyama, inorganic material binder 32, para. [0033]:  AlO, SiN, SiC and inorganic cover film 34, para. [0191]: SiO).
Weidner as combined appears not to explicitly disclose that the head group is selected from the group consisting of linear alkyl groups, branched alkyl groups, at least partially fluorinated linear alkyl groups, at least partially fluorinated branched alkyl groups, perfluorinated linear alkyl groups and perfluorinated branched alkyl groups.  (The Examiner notes that evidentiary reference Muller discloses in para. [0025] the hydrophobic layer as comprising a fluorinated alkyl radical attached to the anchor group.)
The prior art however well recognized that an at least partially fluorinated or perfluorinated linear or branched alkyl group is suitable for use as a hydrophobic head group.  See, for example, Reeswinkel which discloses hydrophobic and oleophobic head groups (para. [0022]) comprising partially fluorinated or perfluorinated linear or branched alkyl group (para. [0027]).
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used linear alkyl groups, branched alkyl groups, at least partially fluorinated linear alkyl groups, at least partially fluorinated branched alkyl groups, perfluorinated linear alkyl groups or perfluorinated branched alkyl groups for their art recognized suitability hydrophobic head groups.

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 8 of the remarks with regard to claim 1 that, “…Furuyama describes that the phosphor layer 30 is not laminated with the light emitting element 4 via a resin adhesive as discussed in para. [0036]. As there is no resin in the heat dissipation path between the phosphor layer and the light emitting element 4, the heat dissipation capability of the phosphor layer 30 is enhanced. Also, according to Furuyama, without the resin adhesive there is no problem of resin degradation due to heat of the phosphor layer 30. Therefore, Furuyama teaches away from using an adhesive layer based on a polysiloxane as recited in Claim 1.”
The argument is not persuasive.  Furuyama as a secondary reference is combined to provide details of an inorganic phosphor converter element.  Newly presented referenced Livesay provides that the use of a polysiloxane adhesive to attach an inorganic converter element to an LED specifically for the purpose of both optical and thermal coupling is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891